DETAILED ACTION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12/28/2020. The submission, however, is not fully responsive to the prior Office action because:
(1) the amendment is not in compliance with 37 CFR 1.121. Specifically, the claims were not properly marked up to show all the changes relative to the immediate prior version of the claims (here the claims of 10/1/2020). For example, the phrase “in plants” in line 2 of the claims was not present in the 10/1 claims. The phrase “method comprising of exposing to exogenous volatiles released by one or more bacteria” which is lined through occurred in a different part of the claim (following the lined out “wherein” of line 4 of the claim. The terms “the” and “requires” in line 8, and “selected from a group consisting of” in line 10 are all newly added but not shown with underlining. This is not an exhaustive list of improperly marked changes in claim 33. In claim 34 the term essentially was removed but not shows as such, and the claim previously used the term “and/or”. The change to just “and” was not shown. Claims 40-42 had periods. Their removal was not shown. Claim 42 had depended from claim 37 but it shows that claim 36 was deleted and replaced with claim 41. A properly marked up set of claims is required. Note that a clean copy of the claims is never required unless no changes are being made to the claims (see 37 CFR 1.121(c)).
(2) the amendment is not fully responsive to all of the objections and rejections set forth in the final rejection 12/14/2020. For example, claims 37 and 40 have 112(b) issues that cannot be solved by merely changing the dependency. Claims 40-41 were rejected under 35 USC 112(a) for containing new matter—again something that cannot be addressed by just changing the dependency and neither was it argued. Claims 33-43 were rejected under 35 USC 112(a) for lacking written description and the claims were neither amended 

Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Please note that a proper reply requires a specific format for any amendments.  An example of making a proper amendment can be found at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf.  Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution. 

	
Conclusion
	While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699